IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00231-CR

                         EX PARTE ALLEN D. FOSTER



                           From the 54th District Court
                            McLennan County, Texas
                          Trial Court No. 2012-2343-C2A


                          MEMORANDUM OPINION


      Allen D. Foster filed an appeal of what appeared to be a writ of habeas corpus

filed simultaneously with the trial court. By letter dated August 1, 2013, the Clerk of

this Court notified Foster that his appeal was subject to dismissal because it appeared

the trial court had not ruled on his application for writ of habeas corpus and therefore,

there was no final, appealable order to appeal. See TEX. R. APP. P. 44.3; 26.2. By the

same letter, the Clerk warned Foster that, unless a response showing grounds for

continuing the appeal was filed within 14 days of the date of the letter, the appeal

would be dismissed.     More than 14 days have passed, and Foster has not filed a
response to the Clerk’s letter. The only correspondence from Foster since the issuance

of the Clerk’s letter was an inquiry about his attorney on appeal.

        Accordingly, the appeal is dismissed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 29, 2013
Do not publish
[CR25]




Ex parte Foster                                                                 Page 2